DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered.
Applicant argues (pp 8-9) that the cited portions of Wijnands fails to disclose or suggest the feature “wherein the packet includes an encoding of an element”.    In response to the argument, Examiner respectfully disagrees.  Wijnands teaches on encoding an element in a packet by the use of forwarding tables.  Each packet contains a forwarding table with a route table and labels which identify next hop.  See Fig 5 of Wijnands, which shows an example of these tables which are forwarded to each node along the explicit path or route.  Wijnands:  [0037] Multicast-enabled node 110 includes a multicast forwarding table that multicast-enabled node 110 uses to determine where to forward the multicast data packets associated with the multicast flow.  The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  
Applicant argues (pp 9) that the Examiner's parsing of Applicant's claim is improper and, thus, is not a valid basis for rejecting Applicant's claim. Namely, Applicant's claim does not merely recite "an explicit path tree for the multicast flow." Rather, Applicant's claim recites a feature of "wherein the packet includes an encoding of an element of an explicit path tree for the 
 Applicant argues (pp 9) that the cited portions of Wijnands fails to disclose or suggest the feature “wherein the packet includes an encoding of an element of an explicit path tree for the multicast flow”.    In response to the argument, Examiner respectfully disagrees.  Wijnands teaches on a packet (which includes a forwarding table) – where the forwarding table contains an identifier of the node and a label of the node (encoding the element of the path with a tuple).  The node is the “element” in the path.  The encoding, as the claim language states, uses a tuple (label) which identifies the node.  See Wijnands: [0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group. [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID).  Wijnands is silent on the explicit path being an explicit path tree.  However, the encoding is of the “element” on this explicit network path.   The encoding is not of the explicit path tree.   Li teaches on the path having a tree formation.  It would not have only been obvious but expected that Wijnands would wish to modify per Li to include that this explicit path could include a tree formation.
Applicant argues (pp 8-9) that the cited portions of Wijnands fails to disclose or suggest the feature “wherein the element is encoded using a tuple”.    In response to the argument, Examiner respectfully disagrees.  Wijnands teaches on a packet (which includes a forwarding identifies the node.  See Wijnands: [0037][0051] above.  
Examiner would like to point out that although certain sections of the reference are particularly cited, the whole of the reference is included.  It is well known in the art that a packet may include a forwarding/routing table, identifying next hop.  At each node, this packet is parsed to determine where to route the packet.  Further, MPEP states that “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY”, Section 2141.02(VI).
Please see office action below in view of US PGPub 2015/0078378 (Wijnands) in view of US PGPub 2015/0003463 (Li).  Further in view of US PGPub 2021/0135986 Song on removing a header from the packet.  Further in view of US PGPub 20160380889 (Chen) on transit nodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 21-35, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0078378 (Wijnands) in view of US PGPub 2015/0003463 (Li).

Regarding Claim 21:
Wijnands teaches An apparatus (Fig 17, computing system 1710), comprising: at least one processor (Fig 17, processor 1714); and at least one memory including a set of instructions;  wherein the set of instructions is configured to, when executed by the at least one processor ([0138] Fig 17, computing system 1710 may include at least one processor 1714 and a system memory 1716. By executing the software that implements a forwarding module 1717, computing system 1710 becomes a special purpose computing device that is configured to perform packet forwarding), cause the apparatus to: 	
support communication of a packet of a multicast flow supported by a network,  ([0037] Fig 1, source 111 is a host configured to transmit multicast data packets to a multicast group that includes as receivers hosts 112, 121, 131, 132 and 141. Source 111 transmits a multicast flow, consisting of one or more multicast data packets having a common multicast group address, to multicast-enabled node 110)
wherein the packet includes an encoding of an element (Fig 5, NBR interface, [0037]),  of an explicit path ([0046][0047]) for the multicast flow ([0037][0038] multicast flow),  ([0037] Multicast-enabled node 110 includes a multicast forwarding table that multicast-enabled node 110 uses to determine where to forward the multicast data packets associated with the multicast flow.  The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0046][0047] explicit path,  a label switched path (LSP) from node 152 to node 172 can be created so that all packets of a stream associated with a particular  forwarding equivalence class (FEC) sent from node 152 to node 172 will travel through the same set of nodes).  The forwarding table (in a packet) is forwarded to each node in the path.
wherein the element (Fig 5, NBR interface) is encoded using a tuple (ie. row in the multicast forwarding table) including a node identifier of a node (Fig 5, router identifier RID) that uniquely identifies the node within the network and an element label (Fig 5, RID and NBR have associated label) for the element (Fig 5, NBR interface) that is assigned from a local label space of the node ([0046][0047]). ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID)).  Each node within the forwarding table is encoded with a node identifier.  [0046] An explicit path or "tunnel" is specified, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] local label space:  Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table).  This shows that each element (node) is encoded using a tuple which includes the node identifier and a label.
([0037][0038]).  However, Wijnands is silent on the path being a tree.
Li teaches, in the same field of endeavor, a network node for forwarding a data packet to a virtual network. The network node may maintain a table comprising one-to-one mapping information, Abstract.
Li also teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wijnands per Li to include a multicast path tree.  It would have been advantageous to include these details as discussed above as it would be expected in a multicast system to utilize an explicit path tree formation in order to easily route the multicast packets, utilizing less header space for forwarding.  

Regarding Claim 39:
Wijnands teaches A non-transitory computer-readable medium (Fig 17, system memory 1716) storing instruction which, when executed by at least one processor of an apparatus ([0138] Fig 17, computing system 1710 may include at least one processor 1714 and a system memory 1716. By executing the software that implements a forwarding module 1717, computing system 1710 becomes a special purpose computing device that is configured to perform packet forwarding), cause the apparatus to:  
([0037] Fig 1, source 111 is a host configured to transmit multicast data packets to a multicast group that includes as receivers hosts 112, 121, 131, 132 and 141. Source 111 transmits a multicast flow, consisting of one or more multicast data packets having a common multicast group address, to multicast-enabled node 110)
wherein the packet includes an encoding of an element (Fig 5, NBR interface, [0037]),  of an explicit path ([0046][0047]) for the multicast flow ([0037][0038] multicast flow),  ([0037] Multicast-enabled node 110 includes a multicast forwarding table that multicast-enabled node 110 uses to determine where to forward the multicast data packets associated with the multicast flow.  The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0046][0047] explicit path,  a label switched path (LSP) from node 152 to node 172 can be created so that all packets of a stream associated with a particular  forwarding equivalence class (FEC) sent from node 152 to node 172 will travel through the same set of nodes).  The forwarding table (in a packet) is forwarded to each node in the path.
wherein the element (Fig 5, NBR interface) is encoded using a tuple (ie. row in the multicast forwarding table) including a node identifier of a node (Fig 5, router identifier RID) that uniquely identifies the node within the network and an element label (Fig 5, RID and NBR have associated label) for the element (Fig 5, NBR interface) that is assigned from a local label space of the node ([0046][0047]). ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID)).  Each node within the forwarding table is encoded with a node identifier.  [0046] An explicit path or "tunnel" is specified, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] local label space:  Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table).  This shows that each element (node) is encoded using a tuple which includes the node identifier and a label.
Wijnands teaches on a node in an explicit path and multicast ([0037][0038]).  However, Wijnands is silent on the path being a tree.
Li teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.

Regarding Claim 40:
Wijnands teaches A method, comprising:  
support communication of a packet of a multicast flow supported by a network,  ([0037] Fig 1, source 111 is a host configured to transmit multicast data packets to a multicast group that includes as receivers hosts 112, 121, 131, 132 and 141. Source 111 transmits a multicast flow, consisting of one or more multicast data packets having a common multicast group address, to multicast-enabled node 110)
wherein the packet includes an encoding of an element (Fig 5, NBR interface, [0037]),  of an explicit path ([0046][0047]) for the multicast flow ([0037][0038] multicast flow),  ([0037] Multicast-enabled node 110 includes a multicast forwarding table that multicast-enabled node 110 uses to determine where to forward the multicast data packets associated with the multicast flow.  The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0046][0047] explicit path,  a label switched path (LSP) from node 152 to node 172 can be created so that all packets of a stream associated with a particular  forwarding equivalence class (FEC) sent from node 152 to node 172 will travel through the same set of nodes).  The forwarding table (in a packet) is forwarded to each node in the path.
wherein the element (Fig 5, NBR interface) is encoded using a tuple (ie. row in the multicast forwarding table) including a node identifier of a node (Fig 5, router identifier RID) that uniquely identifies the node within the network and an element label (Fig 5, RID and NBR have associated label) for the element (Fig 5, NBR interface) that is assigned from a local label space of the node ([0046][0047]). ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID)).  Each node within the forwarding table is encoded with a node identifier.  [0046] An explicit path or "tunnel" is specified, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] local label space:  Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table).  This shows that each element (node) is encoded using a tuple which includes the node identifier and a label.
Wijnands teaches on a node in an explicit path and multicast ([0037][0038]).  However, Wijnands is silent on the path being a tree.
Li teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.

Regarding Claim 22:
Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches wherein the element comprises the node,  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group)
wherein the element label comprises a node label (Fig 5, NBR and RID which are nodes, have an associated label).  ([0046] An explicit path or "tunnel" is specified using RSVP-TE when the initial node sends a request message from node to node along the length of the requested path, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] A label switched path (LSP) from node 152 to node 172 can be created so that all packets of a stream associated with a particular forwarding equivalence class (FEC) sent from node 152 to node 172 will travel through the same set of nodes)

Regarding Claim 23:
Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches wherein the element (Fig 5, NBR interface) comprises an adjacency (ie. neighbor) of the node (Fig 5, NBR is the neighbor node),  ([0047] Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table.  Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164.  Fig 6A-C shows tables with the NBR id (neighbor node id))
wherein the element label comprises an adjacency label (Fig 5, NBR (adjacency/neighbor) and RID have an associated label).  ([0046] An explicit path or "tunnel" is specified using RSVP-TE when the initial node sends a request message from node to node along the length of the requested path, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path)


Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches wherein the packet includes an encoding of a second element (Fig 5, multiple interfaces (NBRs) to forward the multicast packets) of the explicit path ([0046]) for the multicast flow.  ([0037][0038])) ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0038] Multicast-enabled node 110 updates its multicast forwarding tables to identify interfaces to which multicast data packets should be forwarded.  [0046] An explicit path or "tunnel" is specified using RSVP-TE where an MPLS label to be used for the path and this label is then added to the forwarding tables of the nodes along the path)
Wijnands teaches on a node in an explicit path but is silent on the path being a tree.
Li teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.

Regarding Claim 25:
Wijnands (as modified by Li) teaches the invention 24 as described.
Wijnands teaches wherein the second element (Fig 5, multiple interfaces (NBRs) with associated label and RID) is associated with the node.  ([0047] Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table.  Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164).  The second element is associated with each node as they share the same label switched path (LSP).  [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))

Regarding Claim 26:
Wijnands (as modified by Li) teaches the invention 25 as described.
Wijnands teaches wherein the second element is encoded using the tuple, wherein the tuple further includes a second element label for the second element (Fig 5, multiple interfaces (NBRs) with associated label and RID) that is assigned from the local label space of the node.  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.   [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))

Regarding Claim 27:
Wijnands (as modified by Li) teaches the invention 25 as described.
Wijnands teaches wherein the second element is encoded using a second tuple (ie. second row of multicast forwarding table) including the node identifier of the node that uniquely identifies the node within the network,  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.   [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))
and a second element label for the second element that is assigned from the local label space of the node.  ([0046] An explicit path or "tunnel" is specified using RSVP-TE when the initial node sends a request message from node to node along the length of the requested path, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] local label space:  Each node maintains information for an LSP established through it in an LDP forwarding table)

Regarding Claim 28:
Wijnands (as modified by Li) teaches the invention 24 as described.
Wijnands teaches wherein the second element is associated with a second node (Fig 5, multiple interfaces (NBRs) with associated label and RID).  ([0047] Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164).  The second element (next hop node) is associated with each (second) node as they share the same label switched path (LSP).   [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))


Wijnands (as modified by Li) teaches the invention 28 as described.
Wijnands teaches wherein the second element is encoded using a second tuple (ie. second row of multicast forwarding table) including a node identifier of the second node (Fig 5, multiple interfaces (NBRs) with associated label and RID) that uniquely identifies the second node within the network,  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.   [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID)
and an element label for the second element (Fig 5, multiple interfaces (NBRs) with associated label and RID) that is assigned from a local label space of the second node.  ([0046] An explicit path or "tunnel" is specified using RSVP-TE when the initial node sends a request message from node to node along the length of the requested path, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path.  [0047] local label space:  Each node maintains information for an LSP established through it in an LDP forwarding table)


Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches receive, by an ingress node (Fig 2, ingress router node 206) of the multicast flow, a native packet (ie. multicast data packet);  ([0052] BIER-enabled node 206 is configured as an ingress router (IR) for multicast data packets. The IR is coupled, via customer edge node 211, to source 201. Multicast data packets from source 201 enter the BIER network via the IR BIER-enabled node 206))
create, by the ingress node (Fig 2, ingress router node 206) based on the native packet (ie. received multicast data packet), the packet (ie. copy of the native packet);  ([0061] if MPLS is used as the encapsulation, each set identifier (SI) could be implemented using a unique label.  If ERs that have signaled interest in a given multicast flow have different SIs, then the Ingress Router (IR) sends a copy of the multicast data packet for each SI)
and forward, by the ingress node (Fig 2, ingress router node 206) toward at least one next-hop node (ie. neighbor to forward to), the packet.  ([0104] The BIER-enabled node then updates the copy of the multicast data packet by removing the multicast data packet's top label (e.g., the label that was on top of the multicast data packet's MPLS label stack when the packet was received by the BIER-enabled node) and attaching the label corresponding to the neighbor to which the multicast data packet is being forwarded. At 818, the BIER-enabled node forwards the multicast data packet to the neighbor indicated by the BFT)


Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches receive, by the node, the packet;  ([0106] a multicast data packet arrives at node B (e.g., 408 of FIG. 4) having a packet bit mask (PBM) of 0110, and a top label of 30)
determine, by the node based on the node identifier of the node (Fig 5, router identifier RID) from the tuple (ie. row in multicast forwarding table), that the element label of the element (Fig 5, NBR and RID which are nodes, have an associated label) from the tuple (ie. row in multicast forwarding table) is to be processed by the node;  ([0107]  node B determines whether the top label in the received multicast data packet's MPLS label stack is associated with a BIER-enabled node. Node B is able to determine, based, for example, on advertisements received via the IGP, that the top label (30) is associated with node B)
and handle, by the node based on processing of the element label (Fig 5, NBR and RID which are nodes, have an associated label) based on the local label space of the node, the packet.  ([0108] node B creates a copy of the received multicast data packet. Node B then updates the bit mask in the copy of the packet by performing a logical AND operation, the result of the AND operation is 0010. Node B updates the bit mask of the copy of the multicast data packet to 0010. Node B also swaps top label 30 for remote label 40, which is associated with set 0 of neighbor C, and forwards the copy of the multicast data packet to neighbor C.   [0047] local label space:  Each node maintains information for an LSP established through it in an LDP forwarding table)


Wijnands (as modified by Li) teaches the invention 31 as described.
Wijnands teaches determine, based on the element label (Fig 5, RID and NBR have associated label) and the local label space of the node ([0037]), that the element label (Fig 5, RID and NBR have associated label) identifies an adjacency (ie. next hop (NBR)) of the node;  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0047] Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table.  Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164.    [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))
determine whether the adjacency of the node is a forward connected adjacency of the node; and forward the packet toward a next-hop node of the adjacency of the node based on a determination that the adjacency is a forward connected adjacency of the node.  ([0047] An LSP from node 152 to node 172 can be created so that all packets of a stream associated with a particular FEC sent from node 152 to node 172 will travel through the same  set of nodes. Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164).  Next hop is a forward connected adjacency.

Regarding Claim 33:
Wijnands (as modified by Li) teaches the invention 32 as described.
Wijnands teaches remove the tuple (ie. top level/row in multicast forwarding table) from the packet to form a new packet; create a copy of the new packet;  ([0104] the BIER-enabled node creates a copy of the multicast data packet received at 802, and updates the packet bit mask of the copy of the multicast data packet at 816.  The BIER-enabled node then updates the copy of the multicast data packet by removing the multicast data packet's top label (e.g., the label that was on top of the multicast data packet's MPLS label stack when the packet was received by the BIER-enabled node) and attaching the label corresponding to the neighbor to which the multicast data packet is being forwarded)
and forward the copy of the new packet toward the next-hop node.  ([0104] The BIER-enabled node then updates the copy of the multicast data packet by removing the multicast data packet's top label (e.g., the label that was on top of the multicast data packet's MPLS label stack when the packet was received by the BIER-enabled node) and attaching the label corresponding to the neighbor to which the multicast data packet is being forwarded. At 818, the BIER-enabled node forwards the multicast data packet to the neighbor indicated by the BFT)


Wijnands (as modified by Li) teaches the invention 32 as described.
Wijnands teaches wherein the node is an ingress node of the explicit path.  ([0046] An explicit path or "tunnel" is specified using RSVP-TE where an MPLS label to be used for the path and this label is then added to the forwarding tables of the nodes along the path.  [0052] Fig 2, BIER-enabled node 206 is configured as an ingress router (IR) for multicast data packets)
Wijnands teaches on a node in an explicit path but is silent on the path being a tree.
Li teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.

Regarding Claim 35:
Wijnands (as modified by Li) teaches the invention 31 as described.
Wijnands teaches determine, based on the element label (Fig 5, RID and NBR have associated label) and the local label space of the node ([0037]), that the element label identifies the node;  ([0037] The multicast forwarding table includes information identifying each interface of multicast-enabled node 110 that is connected to a multicast distribution tree (MDT) to one or more receivers for the multicast group.  [0047] Each node maintains information for a label switched path (LSP) established through it in a label distribution protocol (LDP) forwarding table.  Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164.  [0051] Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID))
and forward the packet to a multicast flow overlay based on a determination that the element label identifies the node.  ([0047] An LSP from node 152 to node 172 can be created so that all packets of a stream associated with a particular FEC sent from node 152 to node 172 will travel through the same  set of nodes. Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 165 knows that node 164 is the next hop along the LSP for all packets received from node 152 that are destined for node 172, node 165 can forward the packets to node 164)

Regarding Claim 38:
Wijnands (as modified by Li) teaches the invention 21 as described.
Wijnands teaches send, from the network node toward a network controller, a request for the explicit path; and receive, by the network node from the network controller, a response including a description of the explicit path.  ([0046] An explicit path or "tunnel" is specified using RSVP-TE when the initial node sends a request message from node to node along the length of the requested path, and the final node of the path confirms by sending back along the path an MPLS label to be used for the path. This label is then added to the forwarding tables of the nodes along the path)
Wijnands teaches on a node in an explicit path but is silent on the path being an explicit path tree.
([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078378 (Wijnands) in view of US PGPub 2015/0003463 (Li) further in view of US PGPub 2021/0135986 (priority date 07/09/2019) (Song).

Regarding Claim 36:
Wijnands (as modified by Li) teaches the invention 35 as described.
Wijnands teaches create a local copy of the packet;  remove, from the local copy of the packet, the tuple to form thereby a new packet;  ([0104] the BIER-enabled node creates a copy of the multicast data packet received at 802, and updates the packet bit mask of the copy of the multicast data packet at 816.  The BIER-enabled node then updates the copy of the multicast data packet by removing the multicast data packet's top label (e.g., the label that was on top of the multicast data packet's MPLS label stack when the packet was received by the BIER-enabled node) and attaching the label corresponding to the neighbor to which the multicast data packet is being forwarded)
and forward, based on a native header of the new packet, the new packet to the multicast flow overlay.  ([0104] The BIER-enabled node then updates the copy of the multicast data packet by removing the multicast data packet's top label (e.g., the label that was on top of the multicast data packet's MPLS label stack when the packet was received by the BIER-enabled node) and attaching the label corresponding to the neighbor to which the multicast data packet is being forwarded. At 818, the BIER-enabled node forwards the multicast data packet to the neighbor indicated by the BFT)
Wijnands teaches on inserting labels into headers ([0085]) and removal of labels but is silent on remove, from the local copy of the packet, a header to form thereby a new packet.
Song teaches, in the same field of endeavor, methods and devices (e.g., routers) that add in-network services to a multiprotocol label switching (MPLS) network, Abstract.
Song also teaches remove, from the local copy of the packet, a header to form thereby a new packet.  ([0101] Routers (e.g., 210) within an MPLS network can add an MPLS Label Stack (e.g., 510) to an original inner packet (e.g., 501). Routers (e.g., 210) can also perform a pop operation to remove an MPLS header from the MPLS Label Stack)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wijnands (as modified by Li) by modifying Wijnands per Song to include remove, from the local copy of the packet, a header to form thereby a new packet.   It would have been advantageous to include these details as it would allow the combined system to implement further packet modifications as needed at each router which gives flexibility/customization to add services at any point in network.  See Song, [0106][0107].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078378 (Wijnands) in view of US PGPub 2015/0003463 (Li) further in view of US PGPub 20160380889 (Chen).

Regarding Claim 37:
Wijnands (as modified by Li) teaches the invention 35 as described.
Wijnands teaches on a node in an explicit path.  ([0046][0047] explicit path,  a label switched path (LSP) from node 152 to node 172 can be created so that all packets of a stream associated with a particular  forwarding equivalence class (FEC) sent from node 152 to node 172 will travel through the same set of nodes)
Wijnands teaches on a node in an explicit path (see [0046][0047] above).  However, Wijnands (as modified by Li) but is silent on the path being a tree.
Li teaches on an explicit path tree.  ([0029] an enhanced MPLS header, which has the capacity to support greater than about one million addresses, may be used to facilitate fast reroute protection in a maximally redundant trees multi-topology system)
The motivation to combine Wijnands with Li is the same as for Claim 21.
Wijnands teaches on next-hop nodes ([0047]) and ingress/egress nodes but is silent on defining the nodes as being transit nodes.  
Chen teaches, in the same field of endeavor, a method implemented by a network element (NE) configured as a temporal tunnel service (TTS) controller, computing a path in a network for a temporal label switched path (LSP), Abstract.
([0045] Fig 1, the edge node PE1 121 is referred to as an ingress node of the LSP 171, the edge node PE4 121 is referred to as an egress node of the LSP 171, and the internal nodes P1 and P2 122 are referred to as transit nodes of the LSP 171)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wijnands (as modified by Li) by modifying Wijnands per Chen to include the transit nodes.   It would have been advantageous to include these details as it would allow the combined system to distinguish the internal routers from edge (ingress/egress) routers which would allow for utilizing less header space in a packet when routing internally which saves on bandwidth and processing time.

Conclusion & Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454